In an action by a husband for separation, the appeal is from so much of an order as awards temporary alimony of $200 a week and a counsel fee of $3,500, with leave to apply to the trial court for an additional counsel fee for the prosecution of the action. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The best protection for a husband in such a case as this is to seek a speedy trial in which the facts can be fully developed. An award of temporary alimony based on conflicting affidavits should have no effect upon the Trial Justice in his determination as to whether permanent alimony should be awarded and the amount thereof, if awarded. (Leonard v. Leonard, 1 A D 2d 981; Bleiman v. Bleiman, 272 App. Div. 760.) Nolan, P. J., Wenzel, Beldock, Ughetta and Kleinfeld, JJ., concur.